By the Court.
Motion to review and correct the taxation of costs by the clerk on the dismissal of the defendant’s appeal from an order. The appeal was dismissed for the reason that the order was not appealable. An item of $206.25, for printing the case, was allowed by the clerk, against defendant’s objection. This item was improperly allowed. No case was required on the appeal. It is the settled law of this state that an order denying a motion for judgment on a verdict is not appealable. This was such an order. The principle was laid down in Johannes v. Youngs, 42 Wis. 401, and has since been steadily adhered to. See cases cited in the opinion on dismissing the appeal, 75 Wis. 265.
The plaintiffs should have moved the court to dismiss the appeal before incurring the expense of. printing the case. The item of $206.25 must be stricken from the taxed bill.